Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Sharp (US 2010/0235111 A1) describes a method, apparatus, and program product to manage non-destructive evaluation (“NDE”) data associated with at least a portion of an asset. In particular, embodiments of the invention provide for aligning NDE data with a simulated model associated with the at least a portion of the asset for inspection thereof. In some embodiments, the NDE data is associated with inspection information. The inspection information may include at least one indication of a potential problem and a location thereof on the NDE data. In some embodiments, the at least one indication is aligned to the simulated model and viewed. In additional embodiments, a plurality of datasets of NDE data (e.g., a plurality of individual instances of NDE data), at least some of which is associated with inspection information, is aligned to the simulated model. As such, indications in turn associated with the inspection information of the plurality of datasets may be viewed for trends of indications, including trends of indications of one or more assets over time. [0008] Embodiments of the invention provide for a method to manage NDE data associated with at least a portion of an asset in a system of the type that includes at least one processing unit and a memory. The method comprises receiving NDE data for at least a portion of an asset, including receiving inspection information associated with the at least a portion of the asset. The method further comprises determining at least one alignment algorithm to align the NDE data to a simulated model of the at least a portion of the asset based upon at least one of the NDE data and the inspection information. The method further comprises automatically aligning the NDE data to the simulated model with the at least one alignment algorithm and generating a display representation that visually represents the aligned NDE data on the simulated model.

	Barrett (US 6549820 B1) describes a computer-implementable method of rapidly and quickly providing NDI information to a crew building parts, particularly composite parts, hereinafter referred to as a Quality Tracking System, or QTS, is provided. The method comprises: gathering NDI information about the parts as they are manufactured; gathering other information, including repair information, about parts from manufacturing personnel; linking the NDI information to the other information; storing the linked NDI and other information in a database; and, upon user request, selectively deriving information about the parts from the information stored in the database; and displaying reports based on the derived information. In accordance with other aspects of this invention, the gathering of NDI information comprises ultrasonically scanning the parts as they are manufactured in order to identify defects in the parts. In accordance with further aspects of this invention, gathering other information, including repair information, about the parts includes providing an input window for manufacturing personnel to enter information regarding the identity of parts, defects in parts, and the repair of defects in the parts. In accordance with yet other aspects of this invention, the computer-implementable method comprises collating the NDI and other information gathered about parts, including defects in the parts, based on user-initiated queries, and displaying the results of such collation. In accordance with yet still further aspects of this invention, the results of the collation are displayed in tabular form. In accordance with yet other aspects of this invention, the NDI and other information gathered about parts is used to produce graphs and other statistical data showing trends and other information about the parts. As will be readily appreciated from the foregoing description, the invention provides a computer-implementable method of rapidly and quickly gathering NDI and other information about parts, particularly composite parts, as they are manufactured and providing the information to manufacturing and other personnel. Because defect and repair information is gathered on parts as they are manufactured, manufacturing process steps can be modified in real time in order to avoid or eliminate defects in subsequent composite parts as they are manufactured.

	Betters (US 6567729 B2) describes a system and method of analyzing aircraft removal data for preventative maintenance. In one exemplary embodiment, a computer-implemented method of analyzing aircraft data for preventative maintenance, comprising: utilizing an aircraft dataset from at least one operational source; parsing the aircraft dataset into at least one data field; determining an acceptable range of values for the aircraft dataset within the at least one data field to define a threshold for the aircraft dataset; automatically activating a dynamic trigger to indicate a maintenance alert when the threshold is crossed; deriving a performance indication for the at least one operational source by determining one or more performance trends of the aircraft dataset; associating with the maintenance alert a notification having a status level indicative of a maintenance condition for the at least one operational source; combining the performance indication and the notification into an electronic report that forecasts need for preventative aircraft maintenance; and automatically delivering the electronic report to a predetermined location for retrieval by a consumer. Another embodiment of the invention is based on an electronic media, comprising a program for performing this method. Another embodiment of the invention is based on a computer program, comprising computer or machine readable program elements translatable for implementing this method. In one another embodiment of the present invention, a method of providing maintenance support, comprising: parsing a maintenance information dataset from at least one operational source into at least one data field to derive an active dataset; setting a trigger having a first limit and a second limit for the at least one data field; analyzing the active dataset for selectively activating the trigger in response to an excursion of the active dataset beyond one of the first limit or the second limit within the at least one data field; associating with the trigger a status indication; processing the active dataset to derive one or more trends for the at least one data field; and transforming the status indication and the one or more trends into a preventative maintenance report for the at least one operational source. In yet another embodiment of the present invention, a computer-implemented method of analyzing aircraft data for preventative maintenance, comprising: parsing a dataset indicative of maintenance-related information associated with an operational source into a data field; setting a limit on the data field to assess the dataset; activating a trigger in response to an excursion of the dataset beyond the limit; associating with the trigger a status indication; processing the dataset from the data field to derive trend information indicative of performance of the operational source; and presenting the status indication and the trend information into an informational report. In an alternate embodiment, the present invention provides maintenance support to a user, comprising: utilizing a maintenance information dataset associated with an aircraft operational source to derive an active dataset in response to a user provided an analysis criteria, the analysis criteria including a predetermined period of time over which the maintenance information dataset is collected by monitoring the aircraft operational source; parsing the active dataset into at least one data field; setting a trigger having a first limit and a second limit for the at least one data field, the trigger is determined responsive to an external profile having a first input, a second input, and a third input; analyzing the active dataset for selectively flagging the at least one data field by activating the trigger in response to a predetermined amount of excursion of the active dataset within the at least one data field beyond one of the first limit or the second limit; associating with the predetermined amount of excursion a status indication having a first level, a second level and a third level, either the first level, the second level or the third level is selected based on the predetermined amount of excursion beyond one of the first limit and the second limit, respectively; processing the predetermined amount of excursion of the active dataset to derive one or more specific trends for the at least one data field; transforming the status indication and the one or more specific trends into a preventative maintenance report; delivering the preventative maintenance report with the status indication to the user; and alerting the user by issuing a notification concerning the delivery of the preventative maintenance report. In still another embodiment of the present invention, a system including, a computer server for receiving an aircraft dataset from a plurality of operational sources to parse the aircraft dataset into a plurality of data fields; a database operably coupled to the computer server for storing the aircraft dataset into the plurality of data fields; a web portal operably coupled to the computer server and the database, the web portal being accessible to a plurality of consumers employing one or more Internet connections for accessing a maintenance-related informational report through a user interface associated with each of plurality of consumers, the user interface providing real-time access, by way of a computer network, to the maintenance-related informational report; and a maintenance analysis engine coupled to the computer server, the database, and the web portal for processing the plurality of data fields by setting a dynamic limit on one or more data fields of the plurality of data fields, and disseminating one or more proactive recommendations through the web portal, the one or more recommendations being derived from a performance trending indication of the aircraft data stored in the database by dynamically flagging the one or more data fields when the dynamic limit is reached.

	Betters (US 7359777 B2) describes an aircraft flight analysis and safety computer program, comprising computer readable program instructions configured for performing the steps of: assessing aircraft system operating conditions with respect to corresponding manufacturer-specified aircraft operating specifications; determining a performance trend for an aircraft system operating condition that deviates from at least one corresponding manufacturer-specified aircraft operating specification, wherein the performance trend provides indication of a potential need for implementing a corrective action to address the aircraft system operating condition; and providing at least one of the performance trend and the aircraft system operating condition for enabling assessment of the potential need for implementing the corrective action to address the aircraft system operating condition.

	Betters (US 6732027 B2) describes a system includes a computer server for receiving an aircraft dataset; a database operably coupled to the computer server for storing the aircraft dataset into data fields; a web portal operably coupled to the computer server and the database for providing real-time access to consumers; and a maintenance analysis engine coupled to the computer server, the database, and the web portal to process the aircraft dataset into informational reports for an automatic delivery to the consumers, and optionally issuing a notification for retrieval thereof. The system employs a method of analyzing aircraft data for preventative maintenance, comprising: utilizing an aircraft dataset from at least one operational source; parsing the aircraft dataset into at least one data field; determining an acceptable range of values for the aircraft dataset within the at least one data field to define a threshold for the aircraft dataset; automatically activating a dynamic trigger to indicate a maintenance alert when the threshold is crossed; deriving a performance indication for the at least one operational source by determining one or more performance trends of the aircraft dataset; associating with the maintenance alert a notification having a status level indicative of a maintenance condition for the at least one operational source; combining the performance indication and the notification into an electronic report that forecasts need for preventative aircraft maintenance; and automatically delivering the electronic report to a predetermined location for retrieval by a consumer.

	Wilcox (US 2007/0078618 A1) describes a method for analyzing test data from nondestructive evaluation of an aircraft includes generating a model of the aircraft with an inspection point. The aircraft is mapped to the model of the aircraft to form a test model. Then, measurement data is generated by nondestructive testing an area of the aircraft corresponding to the inspection point. The measurement data is stored with associated location data of the inspection point, chronological data, and measurement parameters for comparison. The test model with the inspection point is displayed. The measurement test data is displayed for a selected inspection point. In another embodiment, an apparatus for analyzing nondestructive testing data comprises a processor. The processor is configured to map an aircraft to a model of the aircraft, determine an inspection point for the model of the aircraft; and receive test data generated by performing nondestructive testing of the aircraft at the inspection point. Further, the apparatus includes a storage device coupled to the processor. The storage device is configured to store the test data with a location indication of where the nondestructive testing was performed along with chronological data. The apparatus further comprises a display device coupled to the processor and configured to display the model of the aircraft and the inspection point and display test data upon the selection of the inspection point of the model. A system for performing nondestructive testing and viewing data generated from the nondestructive testing comprises a nondestructive testing device used to perform nondestructive evaluations of a test subject. The system further comprises a server computer coupled to the nondestructive testing device. The server computer is operable to map the test subject to a model of the test subject, determine one or more inspection points for the test subject based on the model of the test subject; and receive test data and test parameters generated by the nondestructive testing device performing nondestructive testing of the test subject at the one or more inspection points. The system also comprises a storage device coupled to the server. The storage device is operable to store the test data and test parameters with a location on the test subject where the nondestructive testing was performed, as well as chronological data.

	Walker (US 2004/0122790 A1) describes techniques for handling of medical data designed to provide such enhanced care. The techniques may draw upon the full range of available medical data, which may be considered to be included in an integrated knowledge base. The integrated knowledge base, itself, may be analytically subdivided into certain data resources and other controllable and prescribable resources. The data resources may include such things as databases which are patient-specific, population-specific, condition-specific, or that group any number of factors, including physical factors, genetic factors, financial and economic factors, and so forth. The controllable and prescribable resources may include any available medical data acquisition systems, such as electrical systems, imaging systems, systems based upon human and machine analyses of patients and tissues, and so forth. Based upon such data, routines executed by one or a network of computer systems, defining a general processing system, can identify and diagnose potential medical events. Moreover, the processing system may prescribe additional data acquisition from the controllable and prescribable resources, including additional or different types of data during a single time period, or the same or different types of data over extended periods of time. The analyses of the medical data available to the logic engine may be employed for a number of purposes, first and foremost for the diagnosis and treatment of medical events. Thus, patient care can be improved by more rapid and informed identification of disease states, medical conditions, predispositions for future conditions and events, and so forth. Moreover, the system allows for more rapid, informed, targeted and efficient data acquisition, based upon such factors as the medical events or conditions which are apt to be of greatest priority or importance. The system enables other uses, however. For example, based upon knowledge programmed or gained over time, the system provides useful training tools for honing the skills of practitioners. Similarly, the system offers great facility in providing high-quality medical care in areas or in situations where the most knowledgeable care provider and most appropriate information gathering systems may simply be unavailable. In short, it is believed that the present techniques provide the highest level of integration of both data resources, and prescribable and controllable resources currently possible in the field. This system may be implemented in a more limited fashion, such as to integrate only certain types of resources or for the purposes of data acquisition and analysis alone. However, even in such situations, the system may be further expanded by the inclusion of software, firmware or hardware modules, or by the coupling of additional or different data sources along with their correlation to other data sources in the analyses performed by the processing system. The resulting system, in conjunction with existing and even future sources of medical data, provides a compliment and an extremely useful linking tool for the experienced practitioner, as well as for the less experienced clinician in identifying and treating medical events and conditions. This system may be further employed for targeting very specific conditions and events as desired.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kurt A. Summe on June 28, 2022.
The application has been amended as follows: 

1.	(Currently Amended)  A method of managing non-destructive evaluation (NDE) data 
	retrieving a plurality of datasets of NDE data for at least a portion of one or more assets of a particular type of asset, wherein the one or more assets comprises a physical object from which the  plurality of datasets of NDE data is collected during non-destructive evaluation of the one or more assets;
the plurality of datasets containing inspection information for the assets wherein the inspection information of a dataset includes information that is generated by an inspection tool and has data indicative of a potential problem at a location in the NDE data of the dataset;
selecting a data structure for alignment of theplurality of datasets of NDE data to an independent simulated model of the at least a portion of an asset of the particular type of asset and using that data structure for aligning the one or more datasets to a location on the independent simulated model, the model being a previously existing computer depiction of a geometrical representation of the physical object of the particular type of asset, the simulated model further being independently generated with respect to the NDE data of the plurality of datasets using at least one of golden NDE data or data from a CAD/CADD program; 
processing the plurality of datasets of NDE data to determine one or more potential problems and corresponding locations of the one or more potential problems on the independent simulated model;
using the at least one processing unit, overlaying the one or more potential problems on the independent simulated model.

2.	(Original)  The method of claim 1, wherein the first dataset of NDE data is retrieved in response to a request from a user to retrieve the first dataset of NDE data.

3.	(Currently Amended)  The method of claim 1, further comprising:
retrieving the independent simulated model; and
generating a display representation that visually represents the retrieved plurality of datasets of NDE data aligned on the geometrical representation of the independent simulated model.

4.	(Currently Amended)  The method of claim 1, further comprising:
retrieving an indication of a potential problem associated with the plurality of datasets of NDE data; and 
retrieving a determined location for the indication of the potential problem on the independent simulated model.

5.	(Original)  The method of claim 4, further comprising exporting information associated with the retrieved indication.

6.	(Previously Presented)  The method of claim 1, further comprising:
retrieving a first dataset of NDE data for at least a portion of a first asset of a particular type of asset and first inspection information associated with the first dataset for the at least a portion of a first asset, wherein the first inspection information includes at least one of data that is usable to align the first dataset of NDE data, data that indicates a potential problem with the at least a portion of the first asset, or data about the at least a portion of the first asset;
retrieving a second dataset of NDE data for at least a portion of a second asset of the same particular type of asset and second inspection information associated with the second dataset for the at least a portion of a second asset, wherein the second inspection information includes at least one of data that is usable to align the second dataset of NDE data, data that indicates a potential problem with the at least a portion of the second asset, or data about the at least a portion of the second asset; and
using the at least one processing unit, determining a trend that is reflective of repeated indications of the one or more potential problems on the independent simulated model of a portion of the particular type of asset across the multiple assets; 
wherein determining the trend that is reflective of repeated indications of a potential problem in a portion of the particular type of asset is based at least in part on the first inspection information and the second inspection information.

7.	(Original)  The method of claim 6, wherein the trend that is reflective of repeated indications of a potential problem in a portion of the particular type of asset is a population-wide trend for the particular type of asset.
8.	(Previously Presented)  The method of claim 1, further comprising:
retrieving inspection information associated with the at least a portion of the one or more assets, wherein the inspection information includes at least one of data that is usable to align the first dataset of NDE data, data that indicates a potential problem with the at least a portion of the first asset, or data about the at least a portion of the first asset.

9.	(Previously Presented)  The method of claim 6, wherein the trend that is reflective of repeated indications of a potential problem in a portion of the particular type of asset is a population-wide trend for the particular type of asset.

10.	(Currently Amended)  A method of managing non-destructive evaluation (NDE) data for manufacturing and/or maintenance purposes, the method comprising:
retrieving, by at least one processor, a plurality of datasets of NDE data for at least a portion of one or more assets of a particular type of asset in a population of assets, the plurality of datasets of NDE data having previously been collected during non-destructive evaluation of the asset;
the plurality of datasets containing inspection information for the asset wherein the inspection information of a dataset includes information that is generated by an inspection tool and has data indicative of a potential problem at a location in the NDE data of the dataset;
selecting a data structure for alignment of the a plurality of datasets of NDE data  to an independent simulated model of at least a portion of an asset of the particular type of asset and using the data structure for aligning the plurality of datasets to a location on the independent simulated model, the simulated model being independently generated with respect to the NDE data of the  plurality of datasets using at least one of golden NDE data or data from a CAD/CADD program; 
processing the  plurality of datasets of NDE data to determine one or more potential problems and corresponding locations of the one or more potential problems on the independent simulated model;
overlaying, by the at least one processor, the one or more potential problems on the independent simulated model.

11.	(Cancelled)

12.	(Currently Amended)  The method of claim 10, further comprising:
generating, on a display, a representation of the plurality of datasets of NDE data aligned to a geometrical representation of the independent simulated model.

13.	(Currently Amended)  The method of claim 10, further comprising:
	aligning  first dataset of the plurality of datasets of NDE data to the independent simulated model with one selected data structure for alignment; and
	aligning a second dataset of the plurality of datasets of NDE data to the independent simulated model with another different selected data structure for alignment.
14.	(Currently Amended)  A computer program product for use in manufacturing and/or maintenance comprising:
	a non-transitory computer-readable storage medium; and
	instructions stored on the non-transitory computer-readable storage medium that, when executed by at least one processor, cause the at least one processor to:
retrieve a plurality of datasets of NDE data for a portion of  one or more assets of a particular type of asset, the plurality of datasets of NDE data containing inspection information that is generated by an inspection tool and has data 
select a data structure for alignment of the plurality of datasets of NDE data  to an independent simulated model of at least a portion of an asset of the particular type of asset and use the data structure for aligning the plurality of datasets to a location on the independent simulated model, that is a previously existing computer depiction of a geometrical representation of the physical object of the particular type of asset, wherein the first dataset of NDE data is collected during non-destructive evaluation of the first asset;
	the simulated model being independently generated with respect to the NDE data of the plurality of datasets using at least one of golden NDE data or data from a CAD/CADD program; 
	process the plurality of datasets of NDE data to determine potential problems and corresponding locations of the one or more potential problems on the independent simulated model;
	overlay the one or more potential problems on the independent simulated model.

15.	(Cancelled)

16.	(Currently Amended)  The computer program product of claim 14, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
generate, on a display, a representation of the plurality of datasets of NDE data aligned to a geometrical representation of the independent simulated model.

17.	(Previously Presented)  The computer program product of claim 14, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
retrieve a first dataset of NDE data for at least a portion of a first asset of a particular type of asset and first inspection information associated with the first dataset for the at least a portion of the first asset, wherein the first inspection information includes at least one of data that is usable to align the first dataset of NDE data, data that indicates a potential problem with the at least a portion of the first asset, or data about the at least a portion of the first asset;
retrieve a second dataset of NDE data for at least a portion of a second asset of the same particular type of asset and a second inspection information associated with a dataset for the at least a portion of a second asset, wherein the second inspection information includes at least one of data that is usable to align the second dataset of NDE data, data that indicates a potential problem with the at least a portion of the second asset, or data about the at least a portion of the second asset; and
determine a trend that is reflective of repeated indications of the one or more potential problems on the independent simulated model of a portion of the particular type of asset across the multiple assets; 
wherein determining the trend is based at least in part on the first inspection information and the second inspection information.

18.	(Previously Presented)  The computer program product of claim 14, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
retrieve a dataset of NDE data for a portion of a first asset of a particular type of asset and inspection information associated with the portion of the first asset, wherein the inspection information includes at least one of data that is usable to align the dataset of NDE data, data that indicates a potential problem with the portion of the first asset, or data about the portion of the first asset.

19-38.	(Cancelled)
Drawing
3.	Drawing filed on 05/15/2020 has been accepted by the office.
Allowable Subject Matter
4.	Claims 1-10, 12-14 and 16-18 are allowed.

Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 10 and 14 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method of managing non-destructive evaluation (NDE) data for in a system of the type that includes at least one processing unit and a memory, the method comprising:
selecting a data structure for alignment of the


Claims 2-9 are allowed due to their dependency on claim 1.


Regarding claim 10:
The primary reason for the allowance of claim 10 is the inclusion of a method of managing non-destructive evaluation (NDE) data for manufacturing and/or maintenance purposes, the method comprising: selecting a data structure for alignment of the a plurality of datasets of NDE data  to an independent simulated model of at least a portion of an asset of the particular type of asset and using the data structure for aligning the plurality of datasets to a location on the independent simulated model, the simulated model being independently generated with respect to the NDE data of the  plurality of datasets using at least one of golden NDE data or data from a CAD/CADD program. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 12-13 are allowed due to their dependency on claim 10.

Regarding claim 14:
The primary reason for the allowance of claim 14 is the inclusion of a computer program product for use in manufacturing and/or maintenance comprising: select a data structure for alignment of the plurality of datasets of NDE data  to an independent simulated model of at least a portion of an asset of the particular type of asset and use the data structure for aligning the plurality of datasets to a location on the independent simulated model, that is a previously existing computer depiction of a geometrical representation of the physical object of the particular type of asset, wherein the first dataset of NDE data is collected during non-destructive evaluation of the first asset; the simulated model being independently generated with respect to the NDE data of the plurality of datasets using at least one of golden NDE data or data from a CAD/CADD program. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 16-18 are allowed due to their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
July 20, 2022